DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1, 13, and 20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wada in view of Saito.
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. While the Applicant is correct that the independent claims do not qualify as a “mathematical concept” portion of the abstract idea, the claims still clearly fall under the “mental processes” portion of the abstract idea. The main argument made on pages 14 and 15 state that because complex calculations are involved, it does not fall under a mental process. Examiner disagrees, as the broadest reasonable interpretation of the claims does not require complex calculations to perform the task. The broadest reasonable interpretation of the claims as written merely require that an EGM signal of respiratory muscle movements identifies movement, and is then compared to an accelerometer signal to determine if a cough occurs based on a threshold. All of this is easily performed by a medical provider monitoring the two signal types and looking at spikes/indicators of noise. The final portion of the claim, wherein when a cough count is increased based on whether or not a cough is determined to have occurred, is similarly something that is easily done on pen and paper.
Another argument provided by the Applicant is that as EGM signals are complex signals that require more than a simple comparison, and which have a variety of noise causing factors leading to an inability to be practically performed in the human mind, which the Examiner disagrees with. The Applicant brings up the case of SRI Int’l, Inc v. Cisco Systems, Inc, along with other cases cited in on page 14, that the Applicant believes proves their point. The Examiner points out that none of these cases are in the field of use of an EGM signal. Individualized court cases already rely on the exact particulars of a case, and the fact is that none of these cases are in reference to an EGM signal and/or read on how ‘complex’ an EGM signal is, so therefore the Examiner does not consider these cases to be relevant to any argument made by the Applicant. In regards to the argument alone, the fact that EGM signals can pick up other forms of noise, and in particular the type of noise provided as an example by the Applicant (digestive activity, cardiac activity, etc.) does not change the Examiner’s position. The electrodes used to pick up EGM signals are not placed on one spot and one spot only, they are placed in the area determined by the practitioner as the best place to detect a given signal. As shown in the Saito reference in the 103 rejection below, the respiratory muscle movement detected could be an oblique muscle (pg 2 lines 19-21 of the provided translation), which would be very unlikely to have cardiac activity noise. Based on the BRI of the claim, the assertation that the EGM signal is too complex for comparison is not accurate, and does not provide significantly more. 
Finally, the Applicant argues that the specific kinds of signals imposes a meaningful limit on the abstract idea and that the integration of the accelerometer and electrodes in one device fully integrates the abstract idea into a practical application, which the Examiner disagrees with. As elaborated below in the updated 101 rejection, the inclusion of the accelerometer and electrodes are cited at a high level of generality and are merely tools being used to apply the method and are insignificant pre-solution activity (see MPEP 2106.05(g)). The specific kind of signals used merely amounts to extra-solution activity, specifically as mere data gathering, as the signals used are merely inputs necessary to perform the method. Neither of these aspects amounts to substantially more than the abstract idea. 
The Examiner has updated the 101 rejections to meet the newly amended claim language.  

  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1, 13, and 20 recite a system, a method, and a non-transitory computer storage media containing one or more processors. Thus, they are directed to statutory categories of invention. 

Step 2A, Prong 1:
Claims 1, 13, and 20 recite the following claim limitations:
Collecting an electrogram (EGM) signal, wherein the EGM signal includes noise indicative of one or more respiratory muscle movements that occur ding a cough, wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough; 
Collecting an accelerometer signal, wherein the accelerometer signal is indicative of one or more patient movements that occur during the cough;
Identify, in the EGM signal, a segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements occurring during the cough that are separate from the cardiac activity that occurs during the cough;
Identify, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected;
Determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value; and increment, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements, a cough count value

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper. With a plurality of EGM/accelerometer signals received from a patient, a human could reasonably compare the noise of both these signals, make a judgement as to whether the EGM signal noise is respiratory related, and determine a cough occurs by comparing that noise to the accelerometer signal. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.

	Step 2A, Prong 2:
Claims 1, 13, and 20 recite the following additional elements:
A plurality of electrodes
An accelerometer
Processing circuitry (Claims 1 and 20)
Non-transitory computer-readable medium comprising instructions for one or more processors (Claim 20)

	Claims 1 and 20’s recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The additional elements of “a plurality of electrodes” and “an accelerometer” are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) are being used as a tool to carry out the data acquisition.  
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent Claims:
Claims 2-8, 10-12, and 14-19 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (i.e. picking out areas of noise based on thresholds, determining that more coughs could indicate a patient condition, etc.)
Claim 9 further limits that the response action is an automatically generated and communicated notification including information.  This is insignificant post-solution activity that is also determined to be well-understood, routine and conventional (See MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Even when viewed as a whole in combination with the independent Claim 1, the BRI of Claim 9 fails to add significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 (cited on the 12/20/2021 IDS) awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito. All cited paragraphs from Wada and Saito are from the English translations provided. 
Regarding Claim 1, Wada teaches a medical device system configured to detect one or more coughs of a patient (abstract), the medical device system comprising: a medical device comprising: a plurality of electrodes configured to collect an electrogram (EGM) signal (Para. 0040-0041), wherein the EGM signal includes noise indicative of one or more muscle movements that occur during a cough (Para. 0046); and an accelerometer configured to collect an accelerometer signal, wherein the accelerometer signal is indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20 detecting coughs by patient movements); and processing circuitry configured to: identify, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b); identify, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and increment, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078-0088), a cough count value (Para. 0036). Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. 
	Regarding Claim 2, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the EGM signal comprises a first sequence of EGM samples, and wherein to identify the segment of the EGM signal, the processing circuitry is configured to: generate a second sequence of EGM samples, wherein the second sequence of EGM samples represents a derivative of the first sequence of EGM samples (Para. 0047, waveform slope analysis requires taking a derivative of the first sequence of EGM samples, creating a second sequence).

Regarding Claim 11, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the period of time in which the segment of the accelerometer signal is collected is the same as the period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough).

Regarding Claim 12, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the period of time in which the segment of the accelerometer signal is collected overlaps with the period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough).

Regarding Claim 13, Wada teaches a method comprising: collecting, using a plurality of electrodes of a medical device, an electrogram (EGM) signal (Para. 0040-0041), wherein the EGM signal is indicative of one or more respiratory muscle movements that occur during a cough (Para. 0046, Para. 0078); collecting, using an accelerometer of the medical device, an accelerometer signal, wherein the accelerometer signal includes noise indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20, acting as an accelerometer, detecting coughs by patient movements); identifying, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b, Para. 0078); identifying, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determining whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and incrementing, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078, 0088), a cough count value (Para. 0036). Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. 
	Regarding Claim 14, Wada modified by Saito makes obvious the method of Claim 13, as set forth in the rejection to Claim 13 above. Wada further teaches wherein the EGM signal comprises a first sequence of EGM samples, and wherein identifying the segment of the EGM signal comprises: generating a second sequence of EGM samples, wherein the second sequence of EGM samples represents a derivative of the first sequence of EGM samples (Para. 0047 waveform slope analysis requires taking a derivative of the first sequence of EGM samples, creating a second sequence).

Regarding Claim 20, Wada teaches a non-transitory computer-readable medium comprising instructions for causing one or more processors to: detect an electrogram (EGM) signal, wherein the EGM signal is indicative of one or more respiratory muscle movements (Para. 0078) that occur during a cough (Para. 0040); collect an accelerometer signal, wherein the accelerometer signal is indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20 detecting coughs by patient movements); identify, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b, Para. 0078); identify, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and increment, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078, Para. 0088), a cough count value (Para. 0036).
Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. 

Claims 3-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of U.S. Patent Application 20110152698 awarded to Greenhut et al, hereinafter Greenhut.
Regarding Claims 3 and 15, Wada modified by Saito makes obvious the medical device system of Claim 2 and the method of Claim 14, as set forth in the rejections to Claims 2 and 14 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: identify, based on the second sequence of EGM samples, a set of slope reversals in a portion of the first sequence of EGM samples; and determine if a number of slope reversals in the set of slope reversals is greater than a threshold number of slope reversals. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of an EGM signal using slope reversals (Para. 0031, discussing threshold analysis done for pressure readings can be done for EGM readings, and further discusses comparing slope reversals to a threshold to identify a motion related noise). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the EGM waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 4 and 16, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 15, as set forth in the rejections to Claim 3 and Claim 15 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein identifying the set of slope reversals comprises: selecting a portion of the second sequence of EGM samples corresponding to the portion of the first sequence of EGM samples; identifying a set of zero crossing events in the second sequence of EGM samples, wherein each zero crossing event of the set of zero crossing events represents an event in which a sign of a magnitude of a first EGM sample of the second sequence of EGM samples is different than a sign of a magnitude of a second EGM sample of the second sequence of EGM samples, wherein the second EGM sample is consecutive to the first EGM sample; calculating an intensity value corresponding to each identified zero crossing event of the set of zero crossing events, wherein the intensity value represents a difference between the first EGM sample corresponding to the respective zero crossing event and the second EGM sample corresponding to the respective zero crossing event; determining whether the intensity value corresponding to each identified zero crossing event of the set of zero crossing events is greater than a threshold intensity value; and identifying the set of slope reversals as including each zero crossing event of the set of zero crossing events where the respective intensity value is greater than the threshold intensity value. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of an EGM signal using slope reversals and zero crossing events and the creating of a threshold baselines of these values, and further analysis (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 5 and 17, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 16, as set forth in the rejections to Claims 3 and 16 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: calculate a median intensity value of the set of slope reversals; determine whether the median intensity value of the set of slope reversals is greater than a threshold median intensity value; and identify, if the number of slope reversals in the set of slope reversals is greater than the threshold number of slope reversals and if the median intensity value is greater than the threshold median intensity value, the segment of the second sequence of EGM samples as the segment of the EGM signal. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using slope reversals, and the averaging of the baseline to determine abnormalities from the baseline signal (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 6 and 18, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 16, as set forth in the rejections to Claim 3 and Claim 16 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: calculate a sum of the respective intensity values corresponding to each slope reversal of the set of slope reversals; determine whether the sum is greater than a threshold sum value; and identify, if the number of slope reversals in the set of slope reversals is greater than the threshold number of slope reversals and if the sum is greater than the sum value, the segment of the sequence of EGM samples as the segment of the EGM signal. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using slope reversals, and the averaging of the baseline to determine abnormalities from the baseline signal (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Green hut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claim 7, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3, as set forth in the rejection to Claim 3 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to determine the set of slope reversals in the portion of the second sequence of EGM samples, the processing circuitry is configured to: detect, in the first sequence of EGM samples, an R-wave; identify a window of EGM samples of the second sequences of EGM samples following the R-wave; identify a set of slope change events within the window of EGM samples; determine an intensity value corresponding to each slope change event of the set of slope change events; and determine, in response to the intensity value corresponding to a respective slope change event of the set of slope change events being greater than a threshold intensity value, that the respective slope change event represents a slope reversal of the set of slope reversals. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using R-waves as a start and end point for the baseline calculations, and the analysis of slope change events using that baseline (Para. 0030 discusses selecting an analysis interval when an R-wave is detected, and discusses ways of calculating a reverse slope change, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Green hut to improve the similar system of Wada.  

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of WO Patent Application 2016014135 awarded to Schmidt (cited on the 12/20/2021 IDS), hereinafter Schmidt.
Regarding Claims 8 and 19, Wada in view of Saito makes obvious the medical device system of Claim 1 and the method of Claim 13, as set forth in the rejections to Claim 1 and Claim 13 above. Wada does not teach wherein the processing circuitry is further configured to: determine, based on the cough count value, a cough rate associated with the patient over a period of time, wherein the cough rate represents a number of coughs detected per unit time; and identify, in response to the cough rate increasing by a predetermined amount over the period of the time, an occurrence of a patient condition. 
However, in the art of cough detection, Schmidt teaches counting coughs per unit time and identifying an occurrence of a patient condition (Pg. 19, Lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Schmidt, i.e. by using the method of Schmidt above as the cough counting of Wada, for the predictable purpose of using the known technique of Schmidt’s cough count analysis in Schmidt’s cough detection device to improve the cough detection device of Wada in the same way. Therefore Claims 8 and 19 are unpatentable over Wada in view of Schmidt. 

Regarding Claim 9, Wada modified by Saito and Schmidt makes obvious the medical device system of Claim 8, as shown in the rejection to Claim 8 above. Wada does not teach wherein the processing circuitry is further configured to output an alert indicting the occurrence of the patient condition identified by the processing circuitry. 
However, in the art of cough detection, Schmidt teaches the outputting of an alert based on a cough count reaching a certain threshold that indicates a patient condition (Pg. 19, Line 24 to Pg. 20, Line 2 discusses cough counts relating to a patient condition after crossing a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Schmidt again by Schmidt, i.e. by adding the alert system of Schmidt to the cough counting system of Wada modified by Schmidt, for the predictable purpose of using the known technique of Schmidt’s cough count analysis in Schmidt’s cough detection device to improve the cough detection device of Wada in the same way. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of U.S. Patent Application 20110245688 awarded to Arora et al, hereinafter Arora.
Regarding Claim 10, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada does not teach wherein the accelerometer signal represents a three-axis accelerometer signal comprising a vertical axis accelerometer signal vector, a lateral axis accelerometer signal vector, and a frontal axis accelerometer signal vector, and wherein to determine whether the parameter value associated with the segment of the accelerometer signal is greater than the threshold parameter value, the processing circuitry is configured to: determine whether a frontal parameter value associated with the frontal axis accelerometer signal vector is greater than a threshold frontal parameter value. 
However, in the art of cough detection through electrical impulse monitoring, Arora teaches a 3 axis accelerometer (Para. 0024, Lines 5-6, “The accelerometer graph 152 includes data for each of the three directions, as represented by plot 156 (X-axis), plot 158 (Y-axis), and plot 160 (Z-axis)) that determines whether any of the 3 axes records a signal outside of a threshold (Para. 0025 discusses the effects of cough-induced noise on the accelerometer and a threshold being used for future detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Arora, i.e. by replacing Wada’s accelerometer with Arora’s and recording data as taught by Arora, for the predictable purpose of simply substituting the accelerometers and modifying Wada’s method by the known method of Arora’s accelerometer signal monitoring to improve Wada’s cough detection device in the same way. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792